Citation Nr: 1818706	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-38 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a low back strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1989 to May 1994.

This appeal to the Board of Veterans' Appeals (Board) is from December 2011 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.  

In a statement received by VA in August 2016, the Veteran has raised the issue of entitlement to service connection for a psychiatric disorder, claimed as insomnia and depression due to anxiety, to include as secondary to his lumbar spine disability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

During the June 2017 videoconference hearing, the Veteran testified that it is his belief his service-connected lumbar spine disability has increased in severity.  Specifically, he stated that he is now experiencing severe muscle spasms, pain shooting down into his right leg and foot, and foot drop, which his doctor informed him, was radiculopathy.  The evidence of record shows the last examination of the Veteran's lumbar spine disability that included range of motion findings was in September 2011, shortly after the Veteran filed his claim for an increased rating.  Therefore, based on the Veteran's competent and credible hearing testimony, the Board finds that a new VA examination is needed to ascertain the current severity and manifestations of the Veteran's low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, since the Veteran's September 2011 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that an adequate VA examination of the joints must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017). 

During the pendency of this appeal, the Veteran underwent a VA examination in September 2011, and the RO obtained medical opinions regarding the low back disability but did not conduct range of motion testing in April 2012 and September 2014.  The September 2011 examination report did not include all the required testing pursuant to § 4.59 and Correia.  This examination provided ranges of motion, but did not indicate whether pain was present during both active and passive range of motion, or whether pain on weight-bearing and nonweight-bearing was observed.  The April 2012 and September 2014 opinions did not contain any objective findings.  Further, the April 2015 DBQ submitted by the Veteran's private physician did not include range of motion findings.  As such, a new VA examination is needed.

The Court also recently issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017) which is applicable to this case.  In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 32.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

In the April 2015 DBQ from the Veteran's private physician, it was noted the Veteran suffered from flare-ups.  Although the reports contain some information regarding the frequency and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom, no estimation was provided regarding range of motion during flares.  In light of Sharp, a new examination is necessary. 

Since the decision concerning the rating for the lumbar spine disability could impact the outcome of the TDIU decision, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that, where a decision on one issue may have a "significant impact" upon another, the two claims are inextricably intertwined). 

Finally, all available VA and non-VA treatment records since September 2016 should be obtained.  38 U.S.C. § 5103A (a)-(c) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, from September 2016 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is instructed to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected low back disability under the rating criteria. 

a)  The Veteran's service-connected lumbar spine disability is characterized as a lumbar strain and rated pursuant to the diagnostic criteria in Diagnostic Code 5295-5237 for chronic lumbosacral sprain.  The Veteran subsequently sustained an on the job injury to his lumbar spine in April 2006, which was diagnosed as traumatic spondylolisthesis with radiculopathy and discogenic disease and required multiple surgeries.  The Veteran reported during his June 2017 videoconference hearing that the scar is painful.  

The examiner is asked to clearly delineate which symptoms are associated with the lumbar strain disability, for which service connection is in effect, and which symptoms are due to the traumatic spondylolisthesis with radiculopathy and discogenic disease.  The examiner should specifically address whether the Veteran has a foot drop related to his lumbar strain.  IF IT IS NOT POSSIBLE TO DISTINGUISH THE SYMTPOMS OF THE TWO DIAGNOSED LUMBAR SPINE DISORDERS, THIS MUST BE CLEARLY ARTICULATE WITH SUFFICIENT RATIONALE POVIDED.  

b)  The examiner should then provide the range of motion in degrees of the lower back.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  The examiner should also review the September 2011 examination and report the same, if possible.  If unable to provide these retrospective range of motions, he should state why and provide a reasoned explanation for the determination.

c)  The examiner shall inquire as to periods of flare- up, and note the frequency and duration of any such flare-ups.  

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.  THE EXAMINER SHOULD ALSO REVIEW THE PRIOR SEPTEMBER 2011 EXAMINATION AND PROVIDE A RETROSPECTIVE OPINION AS TO THE VETERAN'S FLARE-UPS BASED ON THE AFOREMENTIONED (SHARP).  IF UNABLE TO PROVIDE THIS RETROSPECTIVE TESTING, THE EXAMINER SHOULD STATE WHY AND PROVIDE A REASONED EXPLANATION FOR THE DETERMINATION.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

The examiner must comment on the Veteran's scar from his first surgery in 2006 as to his low back, providing the length of the scar and whether it is deep and nonlinear, superficial and nonlinear, unstable, or painful.

Also comment on any additional neurological manifestation of the lumbar spine such as radiculopathy of the right and left lower extremities, bowel and bladder impairment, and/ or erectile dysfunction.  See August 2016 Statement in Support of Claim from the Veteran.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Then, schedule the Veteran for a VA examination with an appropriate medical professional to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities alone and in combination.  In making this determination, the person should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

4.  The Veteran should be informed that failure to appear for these examinations, without good cause, may cause his claim to be denied.  See 38 C.F.R. § 3.655.  All efforts to schedule the examination should be documented in the file.

5.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

6.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate time period to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




	(CONTINUED ON NEXT PAGE)








_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

